Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thee-dimensional sensor” “threshold setting unit” “binarization processing unit” “output unit” and “robot control device” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira, US 2018/0250813 A1 (hereinafter referred to as “Shimodaira”) in view of Onimatsu et al., US 2019/0283350 A1 (hereinafter referred to as “Onimatsu”).

Regarding claim 1, Shimodaira discloses an information processing device comprising (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003 and 0041-0044, where a CPU and memory execute a computer program): a three-dimensional sensor configured to detect a three-dimensional shape of a detection target supported on a supporting member (see Shimodaira Abstract, and Figs. 1-3, 8, 18A, and 18B, and paras. 0003, 0048, and 0099-0101, where cameras are used to capture three-dimensional data for the “shape” of an object positioned on a “background surface”); and a threshold setting unit configured to set a height threshold of a height from a supporting surface of the supporting member on which the detection target is placed (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003 and 0099-0101, where a “height” threshold is used to isolate the shape of the “hole” and/or “joint” of the object used in calculating and controlling the holding posture of the robot).
Shimodaira does not explicitly disclose a binarization processing unit configured to apply binarization processing based on the height threshold to three-dimensional information representing the three-dimensional shape to thereby generate two-dimensional information representing a two-dimensional shape of the detection target.
However, Onimatsu discloses a binarization processing unit configured to apply binarization processing based on the height threshold to three-dimensional information (see Onimatsu Abstract, and Fig. 5, and paras. 0011, 0021, 0041, 0049, and 0050, where three-dimensional data is binarized using a height threshold in order to output a two-dimensional image of the objects).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the binarization technique of Onimatsu to isolate the shapes of Shimodaira, because it is predictable that using binary two-dimensional image data would reduce the memory requirements for storing the shape data since each piece of binary data only requires one bit of storage space whereas the original three-dimensional data would require several bytes of storage space by comparison.  

Claim 3 is rejected under the same analysis as claim 1 above.

Regarding claim 2, Shimodaira discloses further comprising an output unit configured to output the information to a robot control device configured to control operation of a hand of a robot that grips the detection target (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003, 0052, 0073, 0099-0101, where a “shape” such as a “hole” or “joint” are identified in the data and used to calculate and control the holding posture for the robot).
Shimodaira does not explicitly disclose two-dimensional information.
However, Onimatsu discloses two-dimensional information (see Onimatsu Abstract, and Fig. 5, and paras. 0011, 0021, 0041, 0049, and 0050, where three-dimensional data is binarized using a height threshold in order to output a two-dimensional image of the objects).

Claim 4 is rejected under the same analysis as claim 2 above.

Conclusion
Pertinent prior art: Prahlad et al., US 2018/0326596 A1, which discloses a robot gripping an object based on image data (see Prahlad para. 0081).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663